


EXHIBIT 10.3




    
FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


This is the First Amendment (the “Amendment”) to the Executive Employment
Agreement (the “Agreement”), effective June 1, 2012, between Crown Holdings,
Inc. (the “Company”), and Gerard Gifford (the “Executive”). Capitalized terms
not defined herein shall have the meanings set forth in the Agreement.
WHEREAS, the parties desire to amend the Agreement to include a “modified
cut-back” provision that would apply if any payment or benefit the Executive
would receive from the Company under the Agreement or otherwise in connection
with a Change in Control of the Company would be subject to the excise tax
imposed by Section 4999 of the Code.
NOW THEREFORE, in accordance with Section 11 of the Agreement and in
consideration of the promises and the mutual covenants contained herein and
intending to be legally bound hereby, the parties agree as follows:
1.
A new Section 5.9 is hereby added to the Agreement as follows:



“5.9.    Excise Taxes. If any payment or benefit, or the acceleration of any
payment or benefit, the Executive would receive from the Company under this
Agreement or otherwise in connection with a Change in Control of the Company
(collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then either (a) such Payments will
be reduced or delayed by the minimum amount necessary such that no portion of
the Payments is subject to the Excise Tax, or (b) the full amount of the
Payments shall be made, whichever, after taking into account all applicable
taxes, including the Excise Tax, results in the Executive's receipt, on an
after-tax basis, of the greater amount. If a reduction or delay in the Payments
is necessary, such reduction or delay will occur in the following order:
(1) cancellation of accelerated vesting of stock and option awards (reduced from
the highest value to the lowest value under Section 280G of the Code) with the
understanding that such awards may be replaced with the right to an equivalent
cash payment at such future time because of the delisting of the underlying
stock; (2) reduction or delay of cash payments (reduced from the latest payment
to the earliest payment); and (3) reduction of other benefits payable to the
Executive (reduced from the highest value to the lowest value under Section 280G
of the Code). The Company will select a reputable third party professional firm
to make all determinations required to be made under this provision. The Company
will bear all reasonable expenses with respect to the determinations by such
firm required to be made hereunder. For the avoidance of doubt, neither the
Company nor any of its affiliates shall have any obligation to indemnify,
gross-up or otherwise pay or reimburse the Executive for any Excise Tax assessed
on any payment or benefit made or provided, or required to be made or provided,
to the Executive by the Company under this Agreement or otherwise.”




--------------------------------------------------------------------------------






Other than as modified by this Amendment, the Agreement is ratified and affirmed
in all respects, and shall remain in full force and effect subject to the terms
thereof.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of July 24, 2013.
Crown Holdings, Inc.


/s/ John W. Conway
John W. Conway
Chairman of the Board
and Chief Executive Officer
    
Executive
/s/ Gerard Gifford                                                    Gerard
Gifford




